DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2001 has been entered.
 
Information Disclosure Statement
The IDS filed on March 30, 2021, February 22, 2021, and February 17, 2021 has been considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037)
For claims 1 and 18:  Liu teaches a lithium battery anode stack comprising a porous separator 34 (also 110) comprising an organic polymer, an anode layer 102 adjacent the porous separator, and an electrolyte such as a liquid electrolyte of LiPF6. (Liu in [0021-0022], see also [0013])  An ink layer 106 of copper metal particles is disposed on the anode layer. (Fig. 1, 0016, [0020])  The ink layer 106 is coated on a surface of the anode layer opposite from the porous 
	Liu does not explicitly teach the ink layer being sintered.  However, Grouchko in the same field of endeavor teaches ink layers being sintered. (Grouchko in [0123-0124])  The skilled artisan would find obvious to sinter the ink layer of Liu.  The motivation for such a modification is the resulting stability in air, oxidation resistance and higher conductivities. (Grouchko in [0066], [0123], [0134-0135])
	Liu does not explicitly teach the lithium battery anode stack to not comprise a metal foil current collector.  However, Riley in the same field of endeavor teaches a mesh current collector, which is not a metal foil current collector. (Riley in [0131], Figs. 11A-B)  The examiner notes that the negative limitation to not comprising a metal foil current collector does not preclude a modification for a current collector so long as the current collector is not a metal foil.  The skilled artisan would find obvious to modify Liu so that the current collector does not comprise a metal foil.  The motivation for such a modification is to allow for improved energy density and form factors in substantially any desired shape ([0010]), as well as to allow for close fitting tolerances and prevention of shorting. ([0165])
	For claim 5:  The thickness of the ink layer is 10 to 20 microns. (Liu in [0016])  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, determining where in a disclosed set of percentage ranges the optimum In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
For claims 24 and 25:  As already discussed above, the ink layer is a current collector of the anode layer.  As to the ink layer forming a single layer metal current collector, a single layer is shown in Fig. 1 and is also disclosed as a contact layer (Liu in [0015-0015]), which teaches or at least suggests a single layer.

	Claims 14, 16 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037), and further in view of Schmidhauser et al. (US 2015/0340676)
	The teachings of Liu, Grouchko and Riley are discussed above.
	For claims 14 and 38:  Liu does not explicitly teach the ink to comprise copper oxide or a coating of particles of copper oxide on a portion of the porous separator.  However, Schmidhauser in the same field of endeavor teaches a coating of particles such as metal oxides on a portion of a porous separator. (Schmidhauser in [0041-0043])  The skilled artisan would find obvious to further modify Katayama with a coating of metal oxide particles on a portion of the porous separator.  The motivation for such a modification is for the separator coating layer to have excellent heat resistance and to mitigate hot spot formation. ([0042], [0049])
	For claim 16:  As to the coating of metal oxide particles forming a non-conductive layer with an electrical resistance of 1 megohm per square or higher, absent of unexpected results it is In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  In Schmidhauser, the electrical resistance of the separator with the coating of metal oxide particles is over 100 k-ohm-cm2. (Schmidhauser in [0091])  The skilled artisan would find obvious to optimize the electrical resistance of the coating of metal oxide particles as its “ceramic-type insulating layer” aspects directly affects the dimensional stability of the separator layer at elevated temperatures, which prevents catastrophic failure. ([0046])  
 	For claims 36 and 39:  The coating of particles comprising copper oxide is adjacent to anode (Schmidhauser in [0046]) so that the coating is adjacent to the anode layer on the porous separator. 
	For claims 37 and 40:  The coating of particles comprising copper oxide forms a continuous, web-like structure within the dried separator layer, which teaches or at least suggests a reinforcement area on a portion of the porous separator. (Schmidhauser in [0039])

 	Claims 6, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037), and further in view of Katayama et al. (US 2009/0067119) 
	The teachings of Liu, Grouchko and Riley are discussed above.
	For claims 6, 8 and 9:  Liu does not explicitly teach the separator to comprise inorganic particles.  However, Katayama in the same field of endeavor teaches a porous separator which comprises particles selected from the group consisting of inorganic oxide particles and inorganic nitride particles including boehmite and alumina. (Katayama in [0051], [0123], [0126])  The porous separator includes 65% by weight of boehmite based on 87% boehmite by volume with a 
 	For claim 13:  In Katayama, the lithium battery stack further comprises a shutdown layer adjacent to the porous separator. (Katayama in [0023])  The skilled artisan would find obvious to modify Liu with a shutdown layer to close the pores of the separator in order to suppress swelling and heating. ([0022-0023])
 	
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037), and further in view of Hennige et al. (US 7,709,140)
	The teachings of Liu, Grouchko and Riley are discussed above.
	For claim 10:  Liu does not explicitly teach the porous separator to have an average pore size between 10-90 nm.  However, Hennige in the same field of endeavor teaches pore sizes of 25 nm. (Hennige in col. 18 line 63 et seq.)  The skilled artisan would find obvious to further modify Liu so that its separator has an average pore size between 10-90 nm.  The motivation for such a modification is to help avoid short circuiting. (col. 21 lines 17-20)

 	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037), and further in view of Flitsch et al. (US 2016/0054590)
For claims 26-27:  In Liu, the ink layer which serves as a current collector is 10 to 20 µm (Liu in [0016]) and is not explicitly taught as being 2 µm thick.  However, Flitsch in the same field of endeavor teaches current collector thickness of 1 µm (Flitsch in [0130])  Although the claimed ranges and prior art ranges do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claimed thickness unobvious. (MPEP 2131.03)  Furthermore, absent of such unexpected results it is asserted that the ink layer serving as a current collector thickness is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As taught by Flitsch, the thickness of a current collector directly affects resistance. ([0116])

 	Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426) and Riley, JR. et al. (US 2005/0026037), and further in view of Kasamatsu et al. (US 2008/0160412)
	The teachings of Liu, Grouchko and Riley are discussed above.
 	For claims 28-31:  Liu does not explicitly teach the separator thickness.  However, Kasamatsu in the same field of endeavor teaches a separator with a thickness of 1 to 20 µm. (Kasamatusu in [0037])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  In addition, absent of unexpected results it is asserted that the separator thickness is an optimizable parameter In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  Kasamatusu discloses that the thickness of the separator is a balance between the safety to be ensured by way of preventing the occurrence of internal short circuit and the battery capacity. (Kasamatusu, Id.)
 	For claims 32-35:  Liu does not explicitly teach the shrinkage of the separator.  However, Kasamatusu discloses specific heat distortion temperatures endured by the separator (Kasamatusu in [0027]) so that the skilled artisan would find obvious to optimize the shrinkage of the separator within the prior art conditions through routine experimentation, absent of a showing of evidence or unexpected results indicating that the claimed degree of shrinkage is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, absent of unexpected results it is asserted that the skilled artisan would find obvious to optimize the shrinkage of the separator in order to obtain shape stability and thermostability. (Kasamatsu, Id.) 

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that the metal foil current collector is a necessary part of the structure of Liu.  This argument has been fully considered but is not found persuasive.  Initially, the examiner concedes that Liu purposefully employs a current collector.  However, the claim recites that the lithium battery anode stack does not comprise a metal foil current collector.  In this regard, the claim does not preclude a current collector in general, but more specifically a current collector made of metal foil.  This allows for Liu’s metal foil current collector to be .    
The argument that the contact layer 106 of Liu could be considered a current collector has been fully considered but is not found persuasive.  The contact layer in Liu is applied towards the claimed ink layer while also serving as a current collector, which is a feature specifically recited in the present claims. 
The examiner notes that no arguments are submitted for the other references relied upon in the 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722